DETAILED ACTION
The communication dated 4/18/2022 has been entered and fully considered.
Claims 1 and 10 have been amended. Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendments have overcome the 112(b) rejection set forth in the Non-Final Office Action of 1/27/2022. Therefore, the 112(b) rejection has been withdrawn.
Applicant’s arguments, see pg. 5, filed 4/18/2022, with respect to the rejection(s) of claim(s) 1 under § 102 have been fully considered and are persuasive. The Applicant argues that STROBEL does not teach the newly added limitation of the coloring liquid comprises one or more food colorants for distinction that are burned out during sintering. The Examiner agrees that STROBEL does not teach the newly amended limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, in view of Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS.
Regarding claim 1, STROBEL teaches: Method for producing a dental prosthesis part (100) (STROBEL teaches methods for producing dental restorations that can include the use of a computer integrated manufacturing system [Abstract]), comprising the steps of: determining (S103) a natural tooth color value with respect to a specified region (101) of the dental prosthesis part (100) (STROBEL teaches collecting color data from a patient tooth and creating a color map utilizing said color data and creating a color map utilizing said color data [0019]); and electronically converting (S104) the natural tooth color value into a color value of a coloring liquid (103) for coloring the region (101) (STROBEL teaches creating mix recipe data from comparison between said color data in said color map and color library data and creating said color mixture from said mix recipe , creating said color mixture from said mix recipe, and applying said color mixture in a thickness upon a surface forming a layer [0019]. STROBEL also teaches the data of the property map is created by associating a property value with each location desired on the tooth, with property being color [0035-0036]), wherein the coloring liquid comprises one or more food colorants for distinction that are burned out during sintering.
STROBEL is silent as to the coloring liquid comprises one or more food colorants for distinction that are burned out during sintering. In the same field of endeavor, dental devices, JAHNS (U.S. PGPUB 2017/0105818) teaches additives can be added to the composition to make the dental article, and the additives can include soluble colourants (e.g. colourants which can be added to food) [0151]. JAHNS teaches the soluble colourants which are typically of organic nature will be burnt during a laser sintering step [0153]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL, by having a colourant that can be burnt during sintering, as suggested by JAHNS, in order to enhance the visibility of the composition during use and easily determine to which parts of the surface of the dental ceramic the composition has already applied and which parts have not been treated yet and should remain untreated [0152].
Regarding claim 2, STROBEL teaches: wherein the specified region (101) of the dental prosthesis part (100) is colored automatically with the coloring liquid (103) which has the converted color value (STROBEL teaches when an amount of colored material is being mixed and applied the system can create a first color map for a first restoration layer, apply a first color material based upon the first color map to form the first restoration layer [0079], which Examiner is interpreting layer as specified region.).
Regarding claim 6, STROBEL teaches: wherein the color value of the coloring liquid (103) is integrated into a data record which describes the three- dimensional shape of the dental prosthesis part (100) (STROBEL teaches where the evaluation is automatic, data including any characteristic related to color or visual appearance, can be captured, process and utilized as input for processing not limited to creating subsequent color maps, mix recipes, manufacturing requirements, specification and instructions, and/or for process operations and control [0083]. STROBEL teaches the data can be one, two or three-dimensional in nature [0036]. STROBEL teaches in an embodiment, having a topographical target map from which is it to be manufacture, an imaging step, or a mapping step, can be utilized to create a topographical map or 3-D map of the work-in-progress restoration. This map can be compared to the target map, or can be used separately, for evaluation of the product at that stage [0074].).
Regarding claim 7, STROBEL teaches: wherein the data record is obtained on the basis of a three-dimensional modelling of the dental prosthesis part (100) (STROBEL teaches in an embodiment, having a topographical target map from which is it to be manufacture, an imaging step, or a mapping step, can be utilized to create a topographical map or 3-D map of the work-in-progress restoration. This map can be compared to the target map, or can be used separately, for evaluation of the product at that stage [0074].).
Regarding claim 8, STROBEL teaches: wherein the data record is transmitted to a printing station for coloring the dental prosthesis part (100) (STROBEL shows the data processing unit (320) which has the data for the color mapping and topographical mapping is connected to the manufacturing unit (340) for color application [Figure 3], and data would inherently be transmitted between the units).
Regarding claim 10, STROBEL teaches: wherein the color value of the coloring liquid (103) is visually superimposed on a wearable display apparatus comprising a camera, smartphone or tablet onto the specified region of the dental prosthesis part (100) (STROBEL teaches determining a mix recipe for each predetermined color value specified within the restoration map and creating an amount of ceramic material for application to an understructure using the mix recipe and the quantity magnitude of the predetermined color value [0017]. STROBEL teaches collecting color data from a patient utilizes a digital camera [claim 27].).
Regarding claim 11, STROBEL teaches: wherein the natural tooth color value is obtained by color-scanning an existing tooth and/or tooth stump (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044].).
Regarding claim 13, STROBEL teaches: wherein the natural tooth color value is determined using a color detecting device (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044]. STROBEL teaches various devices can be used to collect the data, such as a digital camera, a colorimeter, a photospectrometer, or the like [0044]); wherein a processor is in electronic communication with the color detecting device (STROBEL shows a data processing unit (320) is in communication with the data collection unit (300) [Fig. 3]); and wherein the processor electronically converts (S104) the natural tooth color value into a color value of a coloring liquid (103) (STROBEL teaches the input data for the color can be processed in a data processing unit (320) [0048]).
Regarding claim 14, STROBEL teaches: A device comprising means for carrying out the method as claimed in claim 1 comprising a color detecting device for detecting a tooth color (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044]. STROBEL teaches various devices can be used to collect the data, such as a digital camera, a colorimeter, a photospectrometer, or the like [0044]); and a processor in communication with the color detecting device for electronically converting the tooth color to a color value of a coloring liquid (STROBEL teaches the input data for the color can be processed in a data processing unit (320) [0048], which would inherently need to be in communication with equipment that is inputting the data as taught in [0044], such as a colorimeter, is shown in communication in Fig. 3).
Regarding claim 15, STROBEL teaches: Computer program, comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method as claimed in claim 1 (STROBEL teaches a computer program product for producing a dental restoration layer, including at least one processor capable of executing program code and comprising a computer readable medium and program code in said computer readable medium for processing steps comprising collecting color data from a patient tooth, creating a color map utilizing said color data, creating mix recipe data from comparison between said color data in said color map and color library data, and creating said color mixture from said mix recipe [0020]. STROBEL teaches the system can comprise a central processing unit (CPU) [0042]).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 2 above, and further in view of Kopelman et al. (U.S. PGPUB 2005/0177266), hereinafter KOPELMAN.
Regarding claim 3, STROBEL teaches: wherein the colored dental prosthesis part (100) is optically scanned in order to determine the actual color value of the coloring of the dental prosthesis part (100) with the coloring liquid (103) (STROBEL teaches after the first restoration layer is formed, the result of the application of the first color is evaluated, and the evaluation can be conducted automatically by the system or manually by an operator [0079]. The evaluation is used to create a second, or subsequent color map for a second, or subsequent restoration layer based upon the evaluation conducted [0079]. STROBEL teaches where the evaluation is automatic, data including any characteristic related to color or visual appearance can be captured, process and utilized as input for processing not limited to creating subsequent color maps, mix recipes, manufacturing requirements, specification and instructions, and/or for process operations and control [0083]. STROBEL teaches determine the color value after the layer is applied [0072]).
STROBEL and JAHNS are silent as to optically scanning the layer or part being manufactured. In the same field of endeavor, dental prosthesis, KOPELMAN teaches scanning a surface of the 3D layers [Fig. 4; 0087]. KOPELMAN also teaches scanning can be obtained by optical methods [0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by optically scanning the deposited layer of the part, as suggested by KOPELMAN, in order to have the desired coordinates for the deposited layer [0087].
Regarding claim 4, STROBEL teaches: wherein the determined actual color value is converted into the allocated natural tooth color value (STROBEL teaches the evaluation is used to create a second, or subsequent color map for a second, or subsequent restoration layer based upon the evaluation conducted [0079]. STROBEL teaches a color value of an applied layer is determined [0072]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 1 above, and further in view of der Zel (U.S. PGPUB 2003/0207235), hereinafter ZEL.
Regarding claim 5, STROBEL and JAHNS teach all of the limitations as stated above, but is silent as to wherein the dental prosthesis part (100) is sintered. In the same field of endeavor, teeth, ZEL teaches the dental crown layers are sintered [0086]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by sintering the layers, as suggested by ZEL, in order to improve the natural esthetics and strength obtained [0086].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 1 above, and further in view of Kopelman et al. (U.S. PGPUB 2018/0168780), hereinafter KOPELMAN 2.
Regarding claim 9, STROBEL and JAHNS teach all the limitations as stated above, but is silent as visually imposing data on data glasses. In the same field of endeavor, dental process, KOPELMAN 2 teaches a scanner generates intraoral images of a dental arch and a computing device receives the intraoral images from the scanner, generates a virtual three-dimensional model of at least a portion of the dental arch and generate a visual overlay comprising the virtual three-dimensional model and the visual overlay is sent to the AR display [Abstract; 0042]. It would have been obvious one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by virtually imposing data on an AR display, as suggested by KOPELMAN 2, in order to analyze the image or indicate cracks or other characteristics [0043].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 2 above, and further in view of Komiya et al. (U.S. PGPUB 2006/0152586), hereinafter KOMIYA.
Regarding claim 10, STROBEL teaches all of the claimed limitations. In the alternative, in the same field of endeavor, dental products, KOMIYA teaches a calibration monitor for displaying the color reproducing state [0322], which Examiner is interpreting the monitor as tablet. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by having a calibration monitor for displaying the color state, as suggested by KOMIYA, in order to display the image outputted [0147].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 2 above, and further in view of Liang et al. (U.S. PGPUB 2008/0062429), hereinafter LIANG.
Regarding claim 10, STROBEL teaches all of the claimed limitations. In the alternative, in the same field of endeavor, dental products, LIANG a camera us used during imaging [0094] and the image can be printed or can appear on a display (40) [0094], which Examiner is interpreting the display as a tablet. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by having a display with the image, as suggested by LIANG, in order to display the image outputted [0106].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, and Jahns et al. (U.S. PGPUB 2017/0105818), hereinafter JAHNS as applied to claim 1 above, and further in view of Clester et al. (U.S. 5,743,730), hereinafter CLESTER.
Regarding claim 12, STROBEL and JAHNS teaches all the limitations as stated above, including having a color allocated to specified regions and converted to colored layers [0017], but is silent as to the color being color depth. In the same field of endeavor, dental prostheses, CLESTER teaches indicating coloration and depth of color [Col. 4, lines 9-13; claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL and JAHNS, by using color depth, as suggested by CLESTER, in order to achieve the best color match for teeth [Col. 2, lines 12-17].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748